DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 4: Claim 4 depends from claim 1.  Claim 4 is indefinite because the term “the carbon black” lacks antecedent basis in claim 4 or parent claim 1.  For the purpose of further examination, claim 4 is interpreted as requiring that the inorganic filler of claim 1 be carbon black.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over      US 2014/0213700 (“Miyazaki ’700”) in view of JP2010-209175 (“Shigefuji”; see English-language machine translation made of record by the examiner) and US 2018/0118897 (“Miyazaki ’897”).
Considering Claims 1-3: Miyazaki ’700 teaches a method of preparing a masterbatch.  (Miyazaki ’700, ¶¶ 0113-0115).   Miyazaki ’700 teaches the step of combining 20 phr of a solution of microfibrillated plant fiber solution and a rubber latex to produce a mixture.  (Id. ¶ 0113; 8, Table 1, MB1).  Miyazaki ’700 teaches that the mixture is coagulated (i.e., solidified) and air-dried to produce the masterbatch.  (Id. ¶¶ 0114-0115).  The mixing of the plant fiber solution and the rubber latex taught by Miyazaki ’700 reads on step (ii) of claim 1.  The coagulating and air-drying taught by Miyazaki ’700 reads on step (iii) of claim 1.  The 20 phr content of fibers in the mixture taught by Miyazaki ’700 falls within the 0.1 to 50 parts of claim 1.
Miyazaki ’700 teaches that rubber compositions prepared from the masterbatch preferably contain carbon black.  (Id. ¶ 0072).  The carbon black of Miyazaki ’700 reads on the inorganic filler of claims 1 and 2.  Miyazaki ’700 describes the microfibrillated plant fibers in the solution as “cellulose nanofibers.”  (Id. ¶ 0034).
Miyazaki ’700 does not teach that the carbon black is part of the microfibrillated plant fiber solution that is combined with the rubber latex prior to coagulation and drying.  However, Shigefuji teaches a wet masterbatch prepared by combining carbon black and a rubber latex, coagulating, and drying.  (Shigefuji, ¶ 0034).  Miyazaki ’700 and Shigefuji are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the preparation of rubber masterbatches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Id. ¶ 0002).  Based on the teachings of Shigefuji at ¶ 0002, one of ordinary skill in the art would have had a reasonable expectation of success in mixing the rubber latex, the microfibrillated plant fiber solution, and the carbon black in any order, so long as the mixing of these components is done prior to coagulation and drying.  The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).
Miyazaki ’700 is silent as to the average fiber diameter of the carbon nanofibers of the microfibrillated plant fiber solution.  However, Miyazaki ’897 teaches that in masterbatches prepared by combining a rubber latex with microfibrillated plant fiber in the same 20 phr content taught by Miyazaki ’700, it is preferable to use cellulose fibers having an average fiber diameter of 100 nm or less.  (Miyazaki ’897, ¶¶ 0036, 0087).  The range falls within the range of claim 1 and corresponds to the range of claim 3.  Miyazaki ’897 is analogous art because it is directed to the same field of endeavor as the claimed invention, namely the preparation of rubber masterbatches.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used nanocellulose fibers with a diameter of 100 nm or less, as taught by Miyazaki ’897, in the process of Miyazaki ’700, and the motivation to have done so would have been, as Miyazaki ’897 suggests, that such fibers are preferred for achieving improved tensile strength.  (Id. ¶¶ 0036, 0057).
Considering Claim 4: Miyazaki ’700 teaches the use of 20 phr of the cellulose fibers in the masterbatch of Miyazaki ’700.  (Miyazaki ’700, 8, Table 1, MB1).  Shigefuji teaches 50 phr of carbon black in the masterbatch of Shigefuji.  (Shigefuji, ¶ 0034).  In combining the teachings of the two references, one of ordinary skill would have had a reasonable expectation of success in maintaining the amounts of fiber and carbon black taught by the references.  Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in using a proportion of cellulose fibers relative to 
Considering Claims 5-8: Miyazaki ’700 teaches that the masterbatch is used to produce a rubber composition by kneading the masterbatch in a Banbury mixer with additional rubber, zinc oxide, wax, sulfur, and other additives typically used in producing rubber articles.  (Miyazaki ’700, ¶ 0139; 9-10, Table 2, Example 1).  At least the zinc oxide, wax, and sulfur of Miyazaki ’700 read on the “rubber blending agent” of claims 5-8, as this term is described at ¶ 0031 of the present specification.  The kneading taught by Miyazaki ’700 reads on the dry-mixing of claims 5-8.  
Miyazaki ’700 teaches generally that the rubber composition is used to make a tire tread, side wall, or bead apex.  (Id. ¶ 0013).  The “tire tread,” “studless tire tread,” “tire sidewall,” and “tire bead filler” of the preambles of claims 5-8 refer to intended uses of the product of the methods recited by the claims.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see MPEP § 2111.02(II).  In the present case, the bodies of claims 5-8 set forth all of the required steps of the claimed methods as well as all of the components used in the steps.  Accordingly, the terms “tire tread,” “studless tire tread,” “tire sidewall,” and “tire bead filler” in the preambles of claims 5-8 are not given patentably weight because they reflect only intended uses of the products of the claimed methods.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US 2016/0032086 (“Takaoka”) teaches a method of combining a natural rubber latex and a cellulose fiber dispersion to produce a masterbatch that is combined with carbon black.  (Takaoka, ¶ 0116).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767